Exhibit 10.1


 
 


 
 


 
 
SECURITIES PURCHASE AGREEMENT
 
By and Between
 
THE AMACORE GROUP, INC.
 
and
 
VICIS CAPITAL MASTER FUND
 
 


 
 




 
 
June 29, 2009
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
SECURITIES PURCHASE AGREEMENT
 
 
This SECURITIES PURCHASE AGREEMENT (the “Agreement”), effective as of June 29,
2009, is made by and between THE AMACORE GROUP, INC., a Delaware corporation
(the “Company”), and VICIS CAPITAL MASTER FUND (the “Purchaser”), a series of
the Vicis Capital Master Trust, a trust formed under the laws of the Cayman
Islands.
 
R E C I T A L S
 
WHEREAS, pursuant to the terms and conditions of this Agreement, the Company
wishes to issue and sell to the Purchaser the following securities
(collectively, the “Securities”): (a) 450 shares (the “Acquired Shares”) of the
Company’s Series L Convertible Preferred Stock, par value $.001 per share (the
“Series L Preferred Stock”), with such terms, rights, and preferences as set
forth in the Certificate of Designation for the Series L Preferred Stock set
forth in Exhibit A attached hereto; and (b) a warrant to purchase an aggregate
of 50,625,000 shares of the Company’s Class A Common Stock, par value $.001 per
share (the “Class A Common Stock”), initially at an exercise price of $0.375 per
share in the form attached hereto as Exhibit B (the “Warrant”).
 
NOW, THEREFORE, the Company and the Purchaser hereby agree as follows:
 
ARTICLE I
PURCHASE AND SALE OF THE ACQUIRED SHARES
 
1.1 Purchase and Sale of the Acquired Shares.  Subject to the terms and
conditions hereof and in reliance on the representations and warranties
contained herein, or made pursuant hereto, the Company will issue and sell to
the Purchaser, and the Purchaser will purchase from the Company at the closing
of the transactions contemplated hereby (the “Closing”), the Securities for
$4,500,000 in cash (the “Purchase Price”).
 
1.2 Closing.  The Closing shall be deemed to have occurred at the offices of
Quarles & Brady, LLP, 411 East Wisconsin Avenue, Milwaukee, Wisconsin at 5:00
p.m. CDT on June 29, 2009 (the “Closing Date).
 
1.3 Closing Matters. As soon as reasonably practicable after Closing, subject to
the terms and conditions hereof, the Company will deliver to the Purchaser
certificates, registered in the name of the Purchaser, representing the Acquired
Shares and the Warrant.
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company hereby represents and warrants to the Purchaser as of the date of
this Agreement as follows:
 
2

--------------------------------------------------------------------------------


 
2.1 Organization and Qualification.  The Company is a corporation duly organized
and validly existing and in good standing under the laws of the jurisdiction in
which it is incorporated, and has all requisite corporate power and authority to
carry on its business as now conducted.   The Company is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on the business, properties, assets, operations, results of operations,
condition (financial or otherwise) or prospects of the Company or its
Subsidiaries (as defined below) or on the transactions contemplated hereby or by
the agreements and instruments to be entered into in connection herewith, or on
the authority or ability of the Company to perform its obligations under the
Transaction Documents (as hereinafter defined).
 
2.2 Subsidiaries.  The Company has seven subsidiaries: LBI, Inc., JRM Benefits
Consulting, LLC, US Health Benefits Group, Inc., US Healthcare Plans, Inc., On
The Phone, Inc., Zurvita, Inc., Lifeguard Benefit Services, Inc., and Amacore
Direct Marketing, Inc. (each a “Subsidiary” and collectively, the
“Subsidiaries”).
 
2.3 No Violation.  Neither the Company nor any Subsidiary is in violation of:
(a) any of the provisions of its certificate of incorporation, bylaws or other
organizational or charter documents; or (b) any judgment, decree or order or any
statute, ordinance, rule or regulation applicable to the Company, except for
possible violations which would not, individually or in the aggregate, have a
Material Adverse Effect.
 
2.4 Capitalization.
 
(a) As of the date hereof, the Company is currently authorized to issue up to
(i) 1,480 million shares of Common Stock, par value $.001 per share, of which
1,028,764,296 shares are currently outstanding and 451,235,704 shares have been
reserved for issuance upon the exercise of all of the outstanding options,
warrants and other securities issued by the Company that are convertible into
Common Stock. All of such outstanding shares have been, or upon issuance will
be, validly issued, are fully paid and nonassessable; and (ii) 20 million shares
of Preferred Stock, par value $.001 per share, of which  3,405 shares are
currently outstanding.
 
(b) Except as disclosed herein or in the Company’s reports, schedules, forms,
statements and other documents required to be filed by it with the Securities
and Exchange Commission (the “SEC”) pursuant to the reporting requirements of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), prior to
the date hereof (the “SEC Documents”):
 
(i) no holder of shares of the Company’s capital stock has any preemptive rights
or any other similar rights or has been granted or holds any liens or
encumbrances suffered or permitted by the Company;
 
(ii) there are no outstanding options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, or exercisable or exchangeable for, any shares of
capital stock of the Company or its Subsidiary, or contracts, commitments,
understandings or arrangements by which the Company or its Subsidiary are or may
become bound to issue additional shares of capital stock of the Company or its
Subsidiary or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares of capital
stock of the Company or its Subsidiary;
 
3

--------------------------------------------------------------------------------


 
(iii) there are no outstanding debt securities, notes, credit agreements, credit
facilities or other agreements, documents or instruments evidencing Indebtedness
(as defined in Section 2.14 hereof) of the Company or its Subsidiary or by which
the Company or its Subsidiary are or may become bound;
 
(iv) there are no agreements or arrangements under which the Company is
obligated to register the sale of any of their securities under the Securities
Act of 1933, as amended, (the “Securities Act”);
 
(v) there are no outstanding securities or instruments of the Company that
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to redeem a security of the Company;
 
(vi) there are no securities or instruments containing antidilution or similar
provisions that will be triggered by the issuance of the Securities; and
 
(vii) the Company does not have any stock appreciation rights or “phantom stock”
plans or agreements or any similar plan or agreement.
 
2.5 Issuance of the Acquired Shares.
 
(a) The Acquired Shares and the Warrant to be issued hereunder are duly
authorized and, upon payment and issuance in accordance with the terms hereof
and thereof, shall be free from all taxes, Liens and charges with respect to the
issuance thereof.  After the Initial Conversion Date (as defined in the
Certificate of Designation for the Series L Preferred Stock), the Company will
have authorized and have reserved free of preemptive rights and other similar
contractual rights of stockholders, a number of its authorized but unissued
shares of Class A Common Stock equal to one hundred percent (100%) of the
aggregate number of shares of Class A Common Stock to effect the conversion of
the Acquired Shares (the “Conversion Shares”) and one hundred percent (100%) of
the aggregate number of shares of Class A Common Stock to effect the exercise of
the Warrant (the “Warrant Shares”).  All actions by the Board, the Company and
its stockholders necessary for the valid issuance of the Acquired Shares and the
Warrant, and the Conversion Shares and the Warrant Shares pursuant to the terms
of the Series L Preferred Stock and the Warrant, respectively, has been taken.
 
(b) The Conversion Shares and Warrant Shares, when issued and paid for upon
conversion of the Acquired Shares and Warrant, respectively, will be validly
issued, fully paid and nonassessable and free from all taxes, Liens and charges
with respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Class A Common Stock. Assuming the accuracy of each of
the representations and warranties set forth in Article III hereof, the issuance
by the Company to the Purchaser of the Acquired Shares and the Warrant is exempt
from registration under the Securities Act.
 
4

--------------------------------------------------------------------------------


 
2.6 Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Registration Rights Agreement delivered pursuant to Section
4.4(b) hereof, the Warrant, and each of the other agreements or instruments
entered into by the parties hereto in connection with the transactions
contemplated by this Agreement (collectively, the “Transaction Documents”) and
to issue the Acquired Shares, the Warrant, the Conversion Shares and the Warrant
Shares in accordance with the terms hereof. The execution and delivery of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby, including, without limitation, and
the issuance of the Acquired Shares and Warrant, have been duly authorized by
the board of directors of the Company (the “Board”), and no further consent or
authorization is required by the Company, the Board or its stockholders. This
Agreement and the other Transaction Documents of even date herewith have been
duly executed and delivered by the Company, and constitute the legal, valid and
binding obligations of the Company enforceable against the Company in accordance
with their respective terms, except (i) as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies, or (ii) as any rights to indemnity or contribution hereunder may be
limited by federal and state securities laws and public policy consideration.
 
2.7 Dilutive Effect. The Company understands and acknowledges that its
obligation to issue the Conversion Shares and Warrant Shares upon conversion of
the Acquired Shares or Warrant, as the case may be, in accordance therewith is
absolute and unconditional regardless of the dilutive effect that such issuance
may have on the ownership interests of other stockholders of the Company.
 
2.8 No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the reservation
for issuance of the Conversion Shares and Warrant Shares) will not (i) result in
a violation of any articles or certificate of incorporation, any certificate of
designations, preferences and rights of any outstanding series of preferred
stock or bylaws of the Company or (ii) conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any material agreement, indenture or instrument to which the
Company is a party, or (iii) result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations) applicable to the Company or by which any property or asset of the
Company is bound or affected, except in the case of clauses (ii) and (iii), for
such breaches or defaults as would not be reasonably expected to have a Material
Adverse Effect.
 
2.9 Governmental Consents. Except for the filing of a Form D with the SEC and
the registration of the Conversion Shares and Warrant Shares under the
Securities Act for resale by the Purchaser, the Company is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person (as hereinafter defined) in order for
it to execute, deliver or perform any of its obligations under or contemplated
by the Transaction Documents, in each case, in accordance with the terms hereof
or thereof. All consents, authorizations, orders, filings and registrations
which the Company is required to obtain at or prior to the Closing pursuant to
the preceding sentence have been obtained or effected. The Company is unaware of
any facts or circumstances which might prevent the Company from obtaining or
effecting any of the foregoing.
 
5

--------------------------------------------------------------------------------


 
2.10 No General Solicitation.  Neither the Company, its Subsidiary, nor any of
their affiliates, nor any Person acting on its or their behalf, has engaged in
any form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the Securities.
 
2.11 No Integrated Offering. None of the Company, its Subsidiaries, their
affiliates, or any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of the Securities
under the Securities Act or cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of the Securities
Act or any applicable stockholder approval provisions.
 
2.12 Placement Agent’s Fees.  Except as set forth on Schedule 2.12, no brokerage
or finder’s fee or commission are or will be payable to any Person with respect
to the transactions contemplated by this Agreement based upon arrangements made
by the Company or any of its affiliates.  The Company agrees that it shall be
responsible for the payment of any placement agent’s fees, financial advisory
fees, or brokers’ commissions (other than for persons engaged by Purchaser)
relating to or arising out of the transactions contemplated hereby. The Company
shall pay, and hold the Purchaser harmless against, any liability, loss or
expense (including, without limitation, attorney’s fees and out-of-pocket
expenses) arising in connection with any claim for any such fees or commissions.
 
2.13 Litigation.  Except as disclosed in the SEC Documents, there is no material
action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
or, to the knowledge of the Company, threatened against or affecting the Company
or its Subsidiaries, the transactions contemplated by the Transaction Documents,
the Class A Common Stock or any of the Company’s respective current or former
officers or directors in their capacities as such. To the knowledge of the
Company, there has not been within the past two (2) years, and there is not
pending, any investigation by the SEC involving the Company or any current or
former director or officer of the Company (in his or her capacity as such). The
SEC has not issued any stop order or other order suspending the effectiveness of
any registration statement filed by the Company under the Securities Act within
the past two (2) years.
 
2.14 Indebtedness and Other Contracts. Except as disclosed in the SEC Documents,
the Company (a) does not have any outstanding Indebtedness (as defined below),
(b) is not a party to any contract, agreement or instrument, the violation of
which, or default under, by any other party to such contract, agreement or
instrument would result in a Material Adverse Effect, (c) is not in violation of
any term of or in default under any contract, agreement or instrument relating
to any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (d) is not a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect.  For purposes of this Agreement:
(x) ”Indebtedness” of any Person means, without duplication (i) all indebtedness
for borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the ordinary course of business), (iii) all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (iv) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (v) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (vi) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, (vii) all
indebtedness referred to in clauses (i) through (vi) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, change, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (viii) all Contingent Obligations in respect of
indebtedness or obligations of others of the kinds referred to in clauses (i)
through (vii) above; (y) ”Contingent Obligation” means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto; and
(z) ”Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.
 
6

--------------------------------------------------------------------------------


 
2.15 Financial Information; SEC Documents.  The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the Exchange Act. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to such SEC Documents, and none of such SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in such
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other
information provided by or on behalf of the Company to the Purchaser that is not
included in the SEC Documents contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstance under which they are or were made, not
misleading.  The foregoing representations and warranties are subject to the
Company’s restatement of its financial statements for the following periods and
the filing of associated amended reports with the SEC:  March 31, 2008 and June
30, 2008.
 
7

--------------------------------------------------------------------------------


 
2.16           Absence of Certain Changes. Except as disclosed in the SEC
Documents or on Schedule 2.16, since December 31, 2008, there has been no
material adverse change and no material adverse development in the business,
properties, operations, condition (financial or otherwise), results of
operations or prospects of the Company or its Subsidiary. Since December 31,
2008, the Company has not (i) declared or paid any dividends, (ii) sold any
assets, individually or in the aggregate, in excess of $50,000 outside of the
ordinary course of business or (iii) had capital expenditures, individually or
in the aggregate, in excess of $100,000. The Company has not taken any steps to
seek protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact which would
reasonably lead a creditor to do so. After giving effect to the transactions
contemplated hereby to occur at the Closing, the Company will not be Insolvent
(as hereinafter defined). For purposes of this Agreement, “Insolvent” means
(i) the present fair saleable value of the Company’s assets is less than the
amount required to pay the Company’s total indebtedness, contingent or
otherwise, (ii) the Company is unable to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured, (iii) the Company intends to incur or believes that it
will incur debts that would be beyond its ability to pay as such debts mature or
(iv) the Company has unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted.
 
2.17 Foreign Corrupt Practices.  Neither the Company nor any Subsidiary, nor any
director, officer, agent, employee or other Person acting on behalf of the
Company or a Subsidiary has, in the course of its actions (a) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity, (b) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds, (c) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended or (d) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.
 
2.18 Transactions With Affiliates.  Except as set forth in the SEC Documents or
on Schedule 2.18, none of the officers, directors or employees of the Company or
any Subsidiary is presently a party to any transaction with the Company (other
than for ordinary course services as employees, officers or directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director or employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner.
 
8

--------------------------------------------------------------------------------


 
2.19 Insurance.   The Company and each Subsidiary is insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and each such Subsidiary is engaged.  The
Company has not been refused any insurance coverage sought or applied for and
the Company has no reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.
 
2.20 Employee Relations.  Neither the Company nor any Subsidiary is a party to
any collective bargaining agreement or employs any member of a union. No
Executive Officer of the Company (as defined in Rule 501(f) of the Securities
Act) has notified the Company that such officer intends to leave the Company or
otherwise terminate such officer’s employment with the Company. No Executive
Officer of the Company, to the knowledge of the Company, is, or is now, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and the continued
employment of each such executive officer does not subject the Company to any
liability with respect to any of the foregoing matters. The Company is in
compliance with all federal, state, local and foreign laws and regulations
respecting employment and employment practices, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.
 
2.21 Title.  Each of the Company and its Subsidiaries has good and marketable
title to all personal property owned by it which is material to their respective
business, in each case free and clear of all liens, encumbrances and defects
except such as are described in the SEC Documents or such as do not materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by the Company. Any real property and
facilities held under lease by the Company and its Subsidiaries are held by them
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company.
 
2.22 Intellectual Property Rights.  The Company’s and its Subsidiaries’ patents,
trademarks, trade names, service marks copyrights, and registrations and
applications therefor, trade secrets and any other intellectual property right
(collectively, “Intellectual Property Rights”), are, to the best of the
Company’s knowledge, fully valid and are in full force and effect.  The Company
does not have any knowledge of any infringement by the Company or any Subsidiary
of Intellectual Property Rights of others. There is no claim, action or
proceeding being made or brought, or to the knowledge of the Company, being
threatened, against the Company or a Subsidiary regarding its Intellectual
Property Rights that could have a Material Adverse Effect. The Company is
unaware of any facts or circumstances which might give rise to any of the
foregoing infringements or claims, actions or proceedings. The Company has taken
reasonable security measures to protect the secrecy, confidentiality and value
of its Intellectual Property Rights.
 
9

--------------------------------------------------------------------------------


 
2.23 Environmental Laws.  Each of Company and its Subsidiaries (a) is in
compliance with any and all Environmental Laws (as hereinafter defined), (b) has
received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and (c) is
in compliance with all terms and conditions of any such permit, license or
approval where, in each of the foregoing clauses (a), (b) and (c), the failure
to so comply could be reasonably expected to have, individually or in the
aggregate, a Material Adverse Effect. The term “Environmental Laws” means all
federal, state, local or foreign laws relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.
 
2.24 Tax Matters.  Each of Company and its Subsidiaries (a) has made or filed
all federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject, (b) has paid all taxes and
other governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and (c) has set aside on its books reasonably
adequate provision for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply, except where such
failure would not have a Material Adverse Effect. There are no unpaid taxes in
any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company know of no basis for any such
claim.
 
2.25 Sarbanes-Oxley Act. Except as set forth in Schedule 2.25, the Company is in
compliance with any and all requirements of the Sarbanes-Oxley Act of 2002 that
are effective as of the date hereof and applicable to it, and any and all rules
and regulations promulgated by the SEC thereunder that are effective and
applicable to it as of the date hereof, except where such noncompliance would
not have a Material Adverse Effect.
 
2.26 Investment Company Status.  The Company is not, and immediately after
receipt of payment for the Acquired Shares will not be, an “investment company,”
an “affiliated person” of, “promoter” for or “principal underwriter” for, or an
entity “controlled” by an “investment company,” within the meaning of the
Investment Company Act.
 
2.27 Material Contracts.  Except as disclosed on Schedule 2.27, each contract of
the Company that involves expenditures or receipts in excess of $100,000 (each
an “Applicable Contract”) is in full force and effect and is valid and
enforceable in accordance with its terms. The Company is and has been in full
compliance with all applicable terms and requirements of each Applicable
Contract and no event has occurred or circumstance exists that (with or without
notice or lapse of time) may contravene, conflict with or result in a violation
or breach of, or give the Company or any other entity the right to declare a
default or exercise any remedy under, or to accelerate the maturity or
performance of, or to cancel, terminate or modify any Applicable Contract. The
Company has not given or received from any other entity any notice or other
communication (whether oral or written) regarding any actual, alleged, possible
or potential violation or breach of, or default under, any Applicable Contract.
 
10

--------------------------------------------------------------------------------


 
2.28 Inventory.  All inventory of the Company consists of a quality and quantity
usable and salable in the ordinary course of business, except for obsolete items
and items of below-standard quality, all of which have been or will be written
off or written down to net realizable value on the audited consolidated balance
sheet of the Company as of December 31, 2008.  The quantities of each type of
inventory (whether raw materials, work-in-process, or finished goods) are not
excessive, but are reasonable and warranted in the present circumstances of the
Company.
 
2.29 Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided the Purchaser or its agents or counsel with
any information that constitutes or might constitute material, nonpublic
information that has not been disclosed in the SEC Documents. The Company
understands and confirms that the Purchaser will rely on the foregoing
representations in effecting transactions in securities of the Company. All
disclosure provided to the Purchaser regarding the Company, its business and the
transactions contemplated hereby, including the Schedules to this Agreement,
furnished by or on behalf of the Company are true and correct and do not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser hereby represents and warrants to the Company as of the date of
this Agreement as follows:
 
3.1 Organization.  The Purchaser is a corporation, limited liability company or
partnership duly incorporated or organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization.
 
3.2 Authorization.  This Agreement has been duly authorized, validly executed
and delivered by the Purchaser and is a valid and binding agreement and
obligation of the Purchaser enforceable against the Purchaser in accordance with
its terms, subject to limitations on enforcement by general principles of equity
and by bankruptcy or other laws affecting the enforcement of creditors’ rights
generally, and the Purchaser has full power and authority to execute and deliver
this Agreement and the other agreements and documents contemplated hereby and to
perform its obligations hereunder and thereunder.
 
3.3 Investment Investigation.  The Purchaser understands that no Federal, state,
local or foreign governmental body or regulatory authority has made any finding
or determination relating to the fairness of an investment in the Acquired
Shares and that no Federal, state, local or foreign governmental body or
regulatory authority has recommended or endorsed, or will recommend or endorse,
any investment in the Acquired Shares. The Purchaser, in making the decision to
purchase the Acquired Shares, has relied upon independent investigation made by
it and has not relied on any information or representations made by third
parties.
 
11

--------------------------------------------------------------------------------


 
3.4 Accredited Investor.  The Purchaser is an “accredited investor” as defined
under Rule 501 of Regulation D promulgated under the Securities Act.
 
3.5 No Distribution.  The Purchaser is and will be acquiring the Acquired Shares
for its own account, and not with a view to any resale or distribution of the
Acquired Shares in whole or in part, in violation of the Securities Act or any
applicable securities laws.
 
3.6 Resale.  The parties intend that the offer and sale of the Acquired Shares
be exempt from registration under the Securities Act, by virtue of Section 4(2)
and/or Rule 506 of Regulation D promulgated under the Securities Act. The
Purchaser understands that the Acquired Shares purchased hereunder have not
been, and may never be, registered under the Securities Act and that the
Acquired Shares cannot be sold or transferred unless its is first registered
under the Securities Act and such state and other securities laws as may be
applicable or in the opinion of counsel for the Company an exemption from
registration under the Securities Act is available (and then the Acquired Shares
may be sold or transferred only in compliance with such exemption and all
applicable state and other securities laws).
 
3.7 Reliance.  The Purchaser understands that the Acquired Shares is being
offered and sold to it in reliance on specific provisions of Federal and state
securities laws and that the Company is relying upon the truth and accuracy of
the representations, warranties, agreements, acknowledgments and understandings
of the Purchaser set forth herein for purposes of qualifying for exemptions from
registration under the Securities Act, and applicable state securities laws.
 
ARTICLE IV
CONDITIONS TO CLOSING OF THE PURCHASER
 
The obligation of the Purchaser to purchase the Securities at the Closing is
subject to the fulfillment to the Purchaser’s satisfaction on or prior to the
Closing Date of each of the following conditions, any of which may be waived by
the Purchaser:
 
4.1 Representations and Warranties Correct.  The representations and warranties
in Article II hereof shall be true and correct when made, and shall be true and
correct on the Closing Date with the same force and effect as if they had been
made on and as of the Closing Date.
 
4.2 Performance.  All covenants, agreements and conditions contained in this
Agreement to be performed or complied with by the Company on or prior to the
Closing Date shall have been performed or complied with by the Company in all
material respects.
 
4.3 No Impediments.  Neither the Company nor any Purchaser shall be subject to
any order, decree or injunction of a court or administrative agency of competent
jurisdiction that prohibits the transactions contemplated hereby or would impose
any material limitation on the ability of such Purchaser to exercise full rights
of ownership of the Acquired Shares.  At the time of the Closing, the purchase
of the Acquired Shares to be purchased by the Purchaser hereunder shall be
legally permitted by all laws and regulations to which the Purchaser and the
Company are subject.
 
12

--------------------------------------------------------------------------------


 
4.4 Other Agreements and Documents.  Company shall have executed and delivered
the following agreements and documents:
 
(a) Certificates, registered in the name of the Purchaser, representing the
Acquired Shares and the Warrant in the form of Exhibit B attached hereto.
 
(b) The Registration Rights Agreement in the form of Exhibit C attached hereto
(the “Registration Rights Agreement”);
 
(c) A certificate of good standing with respect to the Company from the
Secretary of State of Delaware;
 
(d) A filed copy of the Certificate of Designation for the Series L Preferred
Stock certified by the Secretary of State of Delaware;
 
(e) A certificate of the Company’s Secretary, dated the Closing Date, certifying
(i) the fulfillment of the conditions specified in Sections 4.1 and 4.2 of this
Agreement, (ii) the Board resolutions approving this Agreement and the
transactions contemplated hereby, (iii) the Company’s certificate of
incorporation, and (iv) other matters as the Purchaser shall reasonably request;
 
(f) A written waiver, in form and substance satisfactory to the Purchaser, from
each person other than the Purchaser who has any of the following rights:
 
(i) any currently effective right of first refusal to acquire the Acquired
Shares; or
 
(ii) any right to an anti-dilution adjustment of securities issued by the
Company that are held by such person that will be triggered as a result of the
issuance of the Acquired Shares; and
 
(g) All necessary consents or waivers, if any, from all parties to any other
material agreements to which the Company is a party or by which it is bound
immediately prior to the Closing in order that the transactions contemplated
hereby may be consummated and the business of the Company may be conducted by
the Company after the Closing without adversely affecting the Company.
 
4.5 Due Diligence Investigation.  No fact shall have been discovered, whether or
not reflected in the Schedules hereto, which in the Purchaser’s determination
would make the consummation of the transactions contemplated by this Agreement
not in the Purchaser’s best interests.
 
4.6 Certificate of Designation.  The Company shall have filed the Certificate of
Designation for the Series L Preferred Stock in the form attached hereto as
Exhibit A with the Secretary of State of Delaware.
 
13

--------------------------------------------------------------------------------


 
ARTICLE V
CONDITIONS TO CLOSING OF THE COMPANY
 
The Company’s obligation to sell the Securities at the Closing is subject to the
fulfillment to its satisfaction on or prior to the Closing Date of each of the
following conditions:
 
5.1 Representations.  The representations made by the Purchaser pursuant to
Article III hereof shall be true and correct when made and shall be true and
correct on the Closing Date.
 
5.2 Other Agreements and Documents.  Purchaser shall have executed and delivered
the following agreements and documents:
 
(a) The Registration Rights Agreement; and
 
(b) The Waiver of Anti-Dilution Rights in the form of Exhibit D attached hereto.
 
5.3 No Impediments.  Neither the Company nor any Purchaser shall be subject to
any order, decree or injunction of a court or administrative agency of competent
jurisdiction that prohibits the transactions contemplated hereby or would impose
any material limitation on the ability of such Purchaser to exercise full rights
of ownership of the Acquired Shares.  At the time of the Closing, the purchase
of the Acquired Shares to be purchased by the Purchaser hereunder shall be
legally permitted by all laws and regulations to which the Purchaser and the
Company are subject.
 
5.4 Payment of Purchase Price.  The Company shall have received the Purchase
Price.
 
ARTICLE VI
INDEMNIFICATION
 
6.1 Indemnification by the Company.  The Company agrees to defend, indemnify and
hold harmless the Purchaser and shall reimburse the Purchaser for, from and
against each claim, loss, liability, cost and expense (including without
limitation, interest, penalties, costs of preparation and investigation, and the
reasonable fees, disbursements and expenses of attorneys, accountants and other
professional advisors) (collectively, “Losses”) directly or indirectly relating
to, resulting from or arising out of any untrue representation,
misrepresentation, breach of warranty or non-fulfillment of any covenant,
agreement or other obligation by or of the Company contained herein or in any
certificate, document, or instrument delivered to the Purchaser pursuant hereto.
 
6.2 Indemnification by the Purchaser.  The Purchaser agrees to defend, indemnify
and hold harmless the Company and shall reimburse the Company for, from and
against all Losses directly or indirectly relating to, resulting from or arising
out of any untrue representation, misrepresentation, breach of warranty or
non-fulfillment of any covenant, agreement or other obligation of the Purchaser
contained herein or in any certificate, document or instrument delivered to the
Company pursuant hereto.
 
14

--------------------------------------------------------------------------------


 
6.3 Procedure. The indemnified party shall promptly notify the indemnifying
party of any claim, demand, action or proceeding for which indemnification will
be sought under Sections 6.1 or 6.2 of this Agreement, and, if such claim,
demand, action or proceeding is a third party claim, demand, action or
proceeding, the indemnifying party will have the right at its expense to assume
the defense thereof using counsel reasonably acceptable to the indemnified
party.  The indemnified party shall have the right to participate, at its own
expense, with respect to any such third party claim, demand, action or
proceeding.  In connection with any such third party claim, demand, action or
proceeding, the Purchaser and the Company shall cooperate with each other and
provide each other with access to relevant books and records in their
possession.  No such third party claim, demand, action or proceeding shall be
settled without the prior written consent of the indemnified party, which shall
not be unreasonably withheld.  If a firm written offer is made to settle any
such third party claim, demand, action or proceeding and the indemnifying party
proposes to accept such settlement and the indemnified party refuses to consent
to such settlement, then: (i) the indemnifying party shall be excused from, and
the indemnified party shall be solely responsible for, all further defense of
such third party claim, demand, action or proceeding; and (ii) the maximum
liability of the indemnifying party relating to such third party claim, demand,
action or proceeding shall be the amount of the proposed settlement if the
amount thereafter recovered from the indemnified party on such third party
claim, demand, action or proceeding is greater than the amount of the proposed
settlement.
 
ARTICLE VII
MISCELLANEOUS
 
7.1 Governing Law.  This Agreement and the rights of the parties hereunder shall
be governed in all respects by the laws of the State of New York wherein the
terms of this Agreement were negotiated, without regard to the conflicts of laws
thereof.
 
7.2 Survival.  Except as specifically provided herein, the representations,
warranties, covenants and agreements made herein shall survive the Closing.
 
7.3 Amendment.  This Agreement may not be amended, discharged or terminated (or
any provision hereof waived) without the written consent of the Company and the
Purchaser.
 
7.4 Successors and Assigns.  Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon and
enforceable by and against, the successors, assigns, heirs, executors and
administrators of the parties hereto.  The Purchaser may assign its rights
hereunder, and the Company may not assign its rights or obligations hereunder
without the consent of the Purchaser or any of its successors, assigns, heirs,
executors and administrators.
 
7.5 Entire Agreement.  This Agreement, the Transaction Documents and the other
documents delivered pursuant hereto and simultaneously herewith constitute the
full and entire understanding and agreement between the parties with regard to
the subject matter hereof and thereof.
 
7.6 Notices, etc.  All notices, demands or other communications given hereunder
shall be in writing and shall be sufficiently given if delivered either
personally or by a nationally recognized courier service marked for next
business day delivery or sent in a sealed envelope by first class mail, postage
prepaid and either registered or certified, addressed as follows:
 
15

--------------------------------------------------------------------------------


 
(a)           if to the Company:
485 North Keller Road
Suite 450
Maitland, FL 32751
Attn: Chief Executive Officer
 
With a copy to:
 
Michael E. Plunkett, Esquire
Blank Rome LLP
One Logan Square
130 North 18th Street
Philadelphia, PA 19103-6998
 
(b)           if to a Purchaser:
 
Vicis Capital Master Fund
445 Park Avenue
16th Floor
New York, NY 10022
Attn: Shad Stastney
 
with a copy to:
 
Andrew D. Ketter, Esq.
Quarles & Brady LLP
411 East Wisconsin Avenue
Milwaukee, Wisconsin 53202
 
7.7 Delays or Omissions.  No delay or omission to exercise any right, power or
remedy accruing to any holder of any Acquired Shares upon any breach or default
of the Company under this Agreement shall impair any such right, power or remedy
of such holder nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence, therein, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring.  Any waiver, permit, consent or approval of any kind or character on
the part of any holder of any breach or default under this Agreement, or any
waiver on the part of any holder of any provisions or conditions of this
Agreement must be, made in writing and shall be effective only to the extent
specifically set forth in such writing.  All remedies, either under this
Agreement or by law or otherwise afforded to any holder, shall be cumulative and
not alternative.
 
16

--------------------------------------------------------------------------------


 
7.8 Severability.  The invalidity of any provision or portion of a provision of
this Agreement shall not affect the validity of any other provision of this
Agreement or the remaining portion of the applicable provision.  It is the
desire and intent of the parties hereto that the provisions of this Agreement
shall be enforced to the fullest extent permissible under the laws and public
policies applied in each jurisdiction in which enforcement is
sought.  Accordingly, if any particular provision of this Agreement shall be
adjudicated to be invalid or unenforceable, such provision shall be deemed
amended to delete therefrom the portion thus adjudicated to be invalid or
unenforceable, such deletion to apply only with respect to the operation of such
provision in the particular jurisdiction in which such adjudication is made.
 
7.9 Expenses.  The Company shall bear its own expenses and legal fees incurred
on its behalf with respect to the negotiation, execution and consummation of the
transactions contemplated by this Agreement and shall pay all documentary stamp
or similar taxes imposed by any authority upon the transactions contemplated by
this Agreement or any Transaction Document. The Company shall pay all
reasonable, documented third-party fees and expenses incurred by the Purchaser
in connection with the enforcement of this Agreement or any of the other
Transaction Documents, including, without limitation, all actual reasonable
attorneys’ fees and expenses.
 
7.10 Consent to Jurisdiction; Waiver of Jury Trial.  EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED THE STATE AND COUNTY OF NEW
YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND THE TRANSACTION DOCUMENTS.  EACH OF THE PARTIES TO THIS AGREEMENT
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
SUCH PARTY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH
PROCEEDING BROUGHT IN ANY SUCH COURTS AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN ANY SUCH COURTS HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  EACH OF
THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY RIGHT TO TRIAL BY JURY IN ANY SUCH LEGAL PROCEEDING.  EACH OF THE PARTIES TO
THIS AGREEMENT HEREBY CONSENTS TO SERVICE OF PROCESS BY NOTICE IN THE MANNER
SPECIFIED IN SECTION 7.6 AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION SUCH PARTY MAY NOW OR HEREAFTER HAVE TO SERVICE OF PROCESS
IN SUCH MANNER.
 
7.11 Titles and Subtitles.  The titles of the articles, sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.
 
7.12 Further Assurances.  The parties agree to execute and deliver all such
further documents, agreements and instruments and take such other and further
action as may be necessary or appropriate to carry out the purposes and intent
of this Agreement.
 
17

--------------------------------------------------------------------------------


 
7.13 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
 


 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
 
 
 
 
18

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have duly executed this Securities
Purchase Agreement, as of the day and year first above written.
 
 

 

 
COMPANY:
 
THE AMACORE GROUP, INC.




/s/ Jay Shafer


--------------------------------------------------------------------------------

Jay Shafer
Chief Executive Officer






PURCHASER:


VICIS CAPITAL MASTER FUND
By: Vicis Capital LLC






/s/ Chris Phillips

--------------------------------------------------------------------------------

Chris Phillips
Managing Director

 

 
 
 
 
19

--------------------------------------------------------------------------------

 